Case 1:20-cv-21092-CMA Document 1 Entered on FLSD Docket 03/12/2020 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                          IN ADMIRALTY

                                             CASE NO.:


 IN RE:

 VERIFIED       COMPLAINT       OF      GOD’S
 BLESSING LTD., legal owner, and ROGER
 WEST, beneficial owner, of a 2003 built 29.33-
 meter Pershing motor yacht named “Exodus”,
 Cayman Islands Shipping Registry Official
 Number 745268, her engines, tackle, furniture,
 furnishings, tender, personal watercraft and
 appurtenances, for Exoneration from or
 Limitation of Liability,

               Petitioners.
                                       _________ /

                   VERIFIED COMPLAINT FOR EXONERATION FROM
                           OR LIMITATION OF LIABILITY

          Plaintiffs, God’s Blessing Ltd. and Roger West, as the legal and beneficial owners of a

 2003 built 29.33-meter Pershing motor yacht named “Exodus”, Cayman Islands Shipping Registry

 Official Number 745268, her engines, tackle, and appurtenances, file this Verified Complaint for

 Exoneration from or Limitation of Liability pursuant to Title 46 U.S.C. § 30501 et seq., of the

 Shipowners Limitation of Liability Act, and allege:

          1.     This claim for exoneration from or limitation of liability is made pursuant to the

 Shipowners Limitation of Liability Act, 46 U.S.C. § 30501, et. seq., and is within the admiralty and

 maritime jurisdiction of this Court pursuant to Title 28 U.S.C. § 1333(1).




                                                  1
Case 1:20-cv-21092-CMA Document 1 Entered on FLSD Docket 03/12/2020 Page 2 of 9




            2.    Plaintiffs invoke Rule 9(h) of the Federal Rules of Civil Procedure and Rule F of

 the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions for

 purposes of petitioning for the relief requested in this action.

            3.    At all material times, M/Y Exodus is a 2003 built 29.33-meter Pershing motor yacht

 registered as Cayman Islands Official Number 745268 (“Exodus” or “Vessel”).

            4.    At all material times, Exodus is a “vessel” as defined by Title 1 U.S.C. § 3.

            5.    Plaintiffs invoke the rights, privileges, remedies and procedures of the Shipowners

 Limitation of Liability Act, Title 46 U.S.C. § 30501 et seq., regarding an accident that allegedly

 happened on September 16, 2019 wherein Kathy Salas (“Salas”) asserts she injured her left foot

 while working on the Vessel

            6.    Plaintiffs petition this Court to exonerate them from all liability for Salas’ alleged

 September 16, 2019 accident.

            7.    In the alternative, Plaintiffs petition the Court to limit their liability to the value of

 Exodus immediately following Salas’ alleged September 16, 2019 accident.

            8.    At all times pertinent hereto, Plaintiff, God’s Blessing Ltd., is a Cayman Islands

 company with its principal office in Grand Cayman.

            9.    At all times pertinent hereto, Plaintiff, Roger West (“West”), is a U.S. citizen.

            10.   At all times pertinent hereto, West is the principal shareholder of God’s Blessing

 Ltd. and he is the beneficial owner of Exodus.

            11.   At all times pertinent hereto, West, is an “owner” of the Vessel as that term is

 defined and interpreted under the Shipowners Limitation of Liability Act, Title 46 U.S.C. § 30501,

 et. seq.




                                                      2
Case 1:20-cv-21092-CMA Document 1 Entered on FLSD Docket 03/12/2020 Page 3 of 9




           12.   Plaintiff, West, is entitled to join in this action as an owner of the Vessel. See Flink

 v. Paladini, 49 S. Ct. 255 (1929); In Re: Lady Jane, Inc., 818 F. Supp. 1470 (M.D. Fla. 1992); In

 Re: Shell Oil Company, 780 F. Supp. 1086 (E.D. La. 1991).

           13.   At all times prior to the alleged September 16, 2019 accident, Plaintiffs exercised

 due diligence to make the Vessel seaworthy in all respects and to properly man, equip, outfit and

 supply the Vessel with suitable machinery, apparel, appliances, personnel and other appropriate

 and necessary equipment, all in good condition and suitable for their intended operations.

           14.   At all times material, Plaintiff, God’s Blessing Ltd., employed James “Larry”

 Larman as the master of Exodus.

           15.   The Vessel’s master hired Salas to serve as the Vessel’s deck hand/stewardess for a

 four-day period beginning Friday, September 13, 2019 and ending on Monday, September 16,

 2019.

           16.   Plaintiff, West, was not involved with hiring Salas.

           17.   On September 13, 2019 Salas helped move the Vessel from Deering Bay Marina in

 Miami-Dade County to the Boca Resort in Palm Beach County, Florida.

           18.   Ms. Salas did not work on the Vessel on September 14 or 15, 2019 because her

 services were not needed.

           19.   On September 16, 2019, Salas rejoined the Vessel at the Boca Resort and helped

 move the Vessel back to Deering Bay Marina.

           20.   Ms. Salas claims she injured her left foot on September 16, 2019 when she took an

 awkward step from the Vessel’s aft stairs to the Vessel’s swim platform while helping dock the

 Vessel.




                                                    3
Case 1:20-cv-21092-CMA Document 1 Entered on FLSD Docket 03/12/2020 Page 4 of 9




         21.     No one else on board the Vessel witnessed Salas’ alleged September 16, 2019

 accident.

         22.     Plaintiff, God’s Blessing Ltd., retained U.S. Maritime Consultants, Inc. to handle

 Salas’ maintenance and cure payments.

         23.     Plaintiff, God’s Blessing Ltd., is providing maintenance and cure to Salas and will

 continue to do so until she reaches maximum medical cure.

         24.     On September 27, 2019 Salas’ lawyer sent a written notice of claim letter to

 Plaintiff’s counsel and said that Salas was asserting a claim for damages against the Vessel’s

 owner/operator.

         25.     The September 27, 2019 letter by Salas’ lawyer constitutes the first written notice

 of claim regarding Salas’ alleged September 16, 2019 accident.

         26.     This petition is timely filed within six (6) months of receipt of the first written

 notice of a claim concerning Salas’ alleged accident.

         27.     While Plaintiff, West, did not receive a written notice of claim, he nevertheless

 joins in this Petition to assert his rights as a beneficial owner of the Vessel.

         28.     Plaintiffs are filing an Ad Interim Stipulation of Value and Stipulation for Costs for

 the amount of Plaintiffs’ interest in the Vessel immediately after the incident together with interest

 at the rate of six percent (6%) per annum, from the date of the Ad Interim Stipulation and for costs.

         29.     The Vessel is currently located within the territory of the U.S. District Court for the

 Southern District of Florida.

         30.     Plaintiffs have satisfied all conditions precedent for filing this Petition.




                                                     4
Case 1:20-cv-21092-CMA Document 1 Entered on FLSD Docket 03/12/2020 Page 5 of 9




                                             COUNT I
                                    PETITION FOR EXONERATION

         31.     Plaintiffs re-allege paragraphs 1 through 30 of the Verified Complaint as if more

 fully set forth herein.

         32.     At all times relevant to Salas’ alleged September 16, 2019 accident, the Vessel was

 seaworthy and free of any defect or deficiency in her hull, equipment and machinery.

         33.     At all times relevant to Salas’ alleged September 16, 2019 accident, Plaintiff, God’s

 Blessing Ltd., employed a fit captain and crew for the Vessel.

         34.     Plaintiffs’ Vessel was reasonably manned, utilized and operated at all times relating

 to the alleged September 16, 2019 accident.

         35.     There was no negligence on the part of Plaintiffs, God’s Blessing Ltd. or West, that

 caused or contributed to any alleged injury, loss or damage sustained by Salas or any other

 potential claimants.

         36.     At all times material, Plaintiffs, God’s Blessing Ltd. and West, exercised reasonable

 care under the circumstances.

         37.     Pursuant to Supplemental Rule F, Plaintiffs, God’s Blessing Ltd. and West, are

 entitled to exoneration from all liability relating to Salas’ alleged September 16, 2019 or any other

 potential claim arising from the accident.

         WHEREFORE, Plaintiffs, God’s Blessing Ltd. and Roger West, request the following

 relief from the Court:

         a.      Enter an Order directing the issuance of a Monition to all persons, firms and

 corporations claiming damages for any and all losses, damages or injuries done, occasioned,

 sustained, or incurred by reason of the events described in this Verified Complaint, citing them to



                                                   5
Case 1:20-cv-21092-CMA Document 1 Entered on FLSD Docket 03/12/2020 Page 6 of 9




 appear and answer the allegations of this Verified Complaint according to the law and practices of

 this Honorable Court on or before a date certain and time to be fixed by the Monition;

         b.      Enter an injunction restraining the further prosecution and/or commencement

 hereafter of any and all suits, actions or legal proceeding of any nature or description already begun

 to recover damages arising out of, occasioned by, or consequent upon, the accident as set forth in

 this Verified Complaint, except in the present suit;

         c.      Determine the amount of the value of the Vessel at the conclusion of the alleged

 September 16, 2019 accident described herein;

         d.      Authorize the Vessel’s owners to provide security for the benefit of all claimants; as

 provided for under Supplemental Admiralty Rule F(1);

         e.      Adjudge and decree that Plaintiffs, God’s Blessing Ltd. and Roger West, are not

 liable to any extent for the accident described herein and are exonerated from any and all

 responsibility, loss, damage, or injury for any claim whatsoever in any way arising out of the

 accident;

         f.      That Plaintiffs, God’s Blessing Ltd. and Roger West, may have such other and

 further relief as this Honorable Court deems just and proper.

                                 COUNT II – LIMITATION OF LIABILITY

         38.     In the event the Court does not exonerate Plaintiffs, God’s Blessing Ltd. and/or

 West, from all legal responsibility for the alleged September 16, 2019 accident as requested in

 Count I, Plaintiffs assert this alternative petition for relief to limit their liability for the accident to

 no more than the value of their interest in the Vessel immediately following the alleged accident.

         39.     Plaintiffs, God’s Blessing Ltd. and West, re-allege paragraphs 1 through 5 and 7

 through 30 of the Verified Complaint as if fully set forth herein.


                                                      6
Case 1:20-cv-21092-CMA Document 1 Entered on FLSD Docket 03/12/2020 Page 7 of 9




          40.    Pursuant to 46 U.S.C. §§ 30505 and 30511, Plaintiffs, God’s Blessing Ltd. and

 West, are entitled to limitation of their liability to the amount or value of their interest in the Vessel

 as the accident occurred without their privity or knowledge within the meaning of Title 46 U.S.C. §

 30505.

          41.    WHEREFORE, Plaintiffs, God’s Blessing Ltd. and Roger West, demand the

 following relief from the Court:

          a.     Enter an Order directing the issuance of a Monition to all persons, firms and

 corporations claiming damages for any and all losses, damages or injuries done, occasioned,

 sustained, or incurred by reason of the events described in this Verified Complaint, citing them to

 appear and answer the allegations of this Verified Complaint according to the law and practices of

 this Honorable Court on or before a date certain and time to be fixed by the Monition;

          b.     Enter an injunction restraining the further prosecution and/or commencement

 hereafter of any and all suits, actions or legal proceeding of any nature or description already begun

 to recover damages arising out of, occasioned by, or consequent upon, the accident as set forth in

 this Verified Complaint, except in the present suit.

          c.     Determine the amount of the value of the Vessel at the conclusion of the September

 16, 2019 accident described herein;

          d.     Authorize the Vessel’s owners to provide security for the benefit of all claimants as

 provided for under Supplemental Admiralty Rule F(1);

          e.     Adjudge and decree that if the Plaintiffs, God’s Blessing Ltd. and/or Roger West, is

 adjudged liable, then such liability shall be limited to the value of their interest in the Vessel at the

 conclusion of the accident and be divided in accordance with the claimants as may duly prove their




                                                     7
Case 1:20-cv-21092-CMA Document 1 Entered on FLSD Docket 03/12/2020 Page 8 of 9




 claims, saving to all parties any priorities that they may be legally entitled and that a decree may be

 entered discharging God’s Blessing Ltd. and/or Roger West of all further liability; and,

         f.      That Plaintiffs, God’s Blessing Ltd. and Roger West, may have such other and

 further relief as this Honorable Court deems just and proper.

         Dated: March 12, 2020.
                                                        Respectfully submitted,

                                                        STROUP & MARTIN, P.A.
                                                        Attorneys for Plaintiffs
                                                        119 Southeast 12th Street
                                                        Fort Lauderdale, Florida 33316
                                                        Telephone: (954) 462-8808
                                                        Facsimile: (954) 462-0278
                                                        E-mail: fmartin@strouplaw.com
                                                        E-mail: jstroup@strouplaw.com

                                                        By: /s/ Farris J. Martin, III
                                                               FARRIS J. MARTIN, III
                                                               Florida Bar No. 0879916
                                                               JAMES W. STROUP
                                                               Florida Bar No. 0842117


                                          VERIFICATION

         The undersigned, James W. Stroup, as counsel for Plaintiffs, God’s Blessing Ltd. and

 Roger West, makes the following sworn statements:

         1.      I am over 21-years old, currently licensed to practice law in the State of Florida

 by the Florida Bar, and a member in good standing with the U.S. District Court for the Southern

 District of Florida.

         2.      I have performed due diligence, including speaking with Captain James “Larry”

 Larsman and other fact witnesses, regarding the facts and circumstances alleged in this Verified

 Complaint.



                                                   8
Case 1:20-cv-21092-CMA Document 1 Entered on FLSD Docket 03/12/2020 Page 9 of 9




         3.      I declare that the document affirmed is true to the best of my knowledge,

 information and belief.

         4.      I am authorized to make this representation on behalf of Roger West and God’s

 Blessing Ltd.

         5.      I am making this Verification on behalf of God’s Blessing Ltd. and Roger West

 because neither Roger West or any corporate officer of God’s Blessing Ltd. is present within this

 District.

  Executed this 12th day of March 2020.



                                             By: s/ James W. Stroup
                                                   James W. Stroup
                                                   Florida Bar No. 0842117




                                                9
